Citation Nr: 0200368	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  93-26 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for head 
and back disabilities as residuals of an inservice injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In September 1993, the RO rated the veteran as incompetent.  
The appellant in this claim is the veteran's wife and payee 
for his monetary benefits from VA.  

In January 1996, the Board remanded this claim to the RO for 
additional development.  In June 1996, the veteran and the 
appellant appeared before the undersigned Member of the Board 
and gave testimony in support of this claim.  By a decision 
dated in September 1998, the Board denied the appellant's 
claim. The appellant appealed that denial to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  

In February 1999, the Secretary of Veterans Affairs filed a 
motion, pursuant to United States Court of Veterans Appeals 
(now United States Court of Appeals for Veterans Claims) 
(Court) Rule 27, to vacate and remand the September 1998 
decision of the Board, and to stay further proceedings in 
this appeal pending the Court's decision upon this motion.  
The Board decision at issue in this case declined to reopen 
appellant's claim, for service connection for head and back 
disabilities claimed as residuals of an inservice injury, on 
the basis of its determination that no new and material 
evidence had been presented since the last final disallowance 
of the appellant's claim.  That motion stated that a remand 
was required in this case based on the United States Court of 
Appeals for the Federal Circuit's (Fed. Cir.) decision in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  That decision 
overturned the decision in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), as to the test for new and material 
evidence necessary to reopen a previously disallowed and 
final claim.  That motion also noted that VA should fully 
assist the appellant with her claim by reexamining the 
evidence and seeking any other evidence that is necessary to 
support its decision.  The Court granted the motion in April 
1999.  

In June 2000, the Board remanded the appellant's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  



FINDINGS OF FACT

1. A rating decision in August 1985 denied entitlement to 
service connection for head and back injuries as residuals of 
an inservice injury; in February 1991, the RO found that no 
new and material evidence had been received to reopen that 
claim.  

2. Additional evidence submitted since the February 1991 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The rating decision in August 1985 which denied 
entitlement to service connection for head and back 
disabilities as residuals of inservice injury, and the rating 
decision in February 1991 which found that new and material 
evidence had not been received to reopen that claim, are 
final.  38 U.S.C.A. § 7105 (West 1991).  

2.  Additional evidence submitted since the February 1991 
decision is new and material, and the claim of entitlement to 
service connection for head and back disabilities as 
residuals of an inservice injury is reopened. 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.304(d) (2001).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered. 38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a) (2001).  

When a claimant seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Second, the merits of the claim 
may be evaluated, after ensuring that the duty to assist has 
been met.

In this case, a rating decision in August 1985 denied 
entitlement to service connection for head and back 
disabilities as residuals of inservice injury, finding that 
there was no diagnosis of a disability that could be 
associated with the veteran's complaints.  The evidence at 
the time of that final denial of the claim included service 
medical records, records of post-service VA treatment, and VA 
examination reports.  The RO found that while an inservice 
head injury was of record as well as an inservice back 
injury, there was no medical evidence of any residuals of the 
head injury or the back injury since no current disability 
had been diagnosed.  The claim was therefore denied in August 
1985.  The veteran was given notice of the denial in August 
1985 and he did not timely appeal.  That decision therefore 
became final.  

The veteran attempted to reopen his claim in May 1990, and 
the claim was denied in February 1991.  Evidence added to the 
record at that time included private and VA outpatient 
treatment records dated in 1982 and 1988, respectively. The 
private records showed no pertinent abnormality.  The VA 
records showed complaints of headaches and dizziness, and the 
diagnosis included headaches.  

The RO found that no new and material evidence had been 
received, and denied the veteran's claim in February 1991.  
He was informed of this denial in March 1991, and he did not 
timely appeal.  Thus that decision became final.   

The additional evidence added to the record since the 
February 1991 denial includes hearing testimony, VA 
outpatient records and VA examination reports.  The Board has 
reviewed the additional evidence and finds that some of this 
evidence is new and material.  Specifically, the Board finds 
that a VA examination report dated in June 1993 and a VA 
outpatient treatment record dated in January 1998 are so 
significant that they must be considered to fairly decide the 
merits of the claim.  

On VA examination in June 1993, the veteran complained of low 
back pain.  On examination, tenderness along the right 
paraspinous muscles was noted, without palpable spasm.  The 
examiner noted forward flexion to 53 degrees.  The diagnosis 
was, chronic lumbar strain.  In addition, VA outpatient 
treatment records show that in January 1998, the examiner's 
diagnoses included headaches.  This evidence is significant 
enough that it must be considered in order to fairly decide 
the merits of the claim.  It must be remembered that the 
threshold requirement of new and material evidence is 
intended to be a very low one.  Hodge, 155 F.3d at 1362-64. 
This additional evidence, which is new, is probative as to 
the basis of the prior denial of the veteran's claim and is, 
the Board finds, material.  This evidence, in effect, 
provides diagnoses of disabilities for which the appellant 
claims service connection, based on the veteran's inservice 
injury.  As noted, the prior denial was based on a finding 
that there were no currently diagnosed disabilities.  The 
claim for service connection for head and back disabilities 
as residuals of inservice injury is thus reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (a).  



ORDER

The claim of entitlement to service connection for head and 
back disabilities as residuals of inservice injury is 
reopened, and to this extent the claim is granted.  


REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In this instance, the veteran sustained a cerebral concussion 
with an open wound to the forehead during service in 1971.  
In addition, he fell and sustained a back strain during 
service in January 1970.  He has been diagnosed since service 
with headaches and with lumbar strain.  A VA examination to 
evaluate the veteran and to offer an opinion on the etiology 
of any currently diagnosed disorder has not been obtained.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
appellant identify the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment to the 
veteran for claimed residuals of an 
inservice injury.  With any necessary 
authorizations from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  If the RO is unable to obtain 
any identified records, the RO must 
identify to the appellant which records 
were unobtainable, describe to the her 
the efforts which were made in an attempt 
to secure the records, and the RO must 
describe any further action to be taken 
by VA with respect to the claim.  Copies 
of all correspondence to the appellant 
must be sent to the appellant's 
representative.  

2.  Upon completion of the above, the 
veteran should be scheduled for the 
appropriate VA examinations to determine 
the nature and etiology of any headache 
or back disability.  The claims file and 
a complete copy of this remand must be 
provided to and reviewed by the examiners 
in conjunction with the examinations, and 
the examiners must state on the 
examination reports that such review has 
been accomplished.  All indicated tests 
and studies should be conducted.  The 
examiners must express an opinion as to 
the etiology of any disability found, to 
include whether it is at least as likely 
as not that any such disability found is 
related to the veteran's inservice 
injuries.  Complete rationale for any 
opinions given or conclusions drawn must 
be given.  

The veteran, through the appellant, must 
be informed of the potential consequences 
of his failure to report for any 
scheduled examination, and a copy of this 
notification must be associated with the 
claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 



